 
 
I 
108th CONGRESS
2d Session
H. R. 5272 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Stearns (for himself, Mr. Osborne, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish the United States Boxing Commission to protect the general welfare of boxers and to ensure fairness in the sport of professional boxing. 
 
 
1.Short TitleThis Act may be cited as the United States Boxing Commission Act.   
2.Establishment of United States Boxing Commission 
(a)In generalThe United States Boxing Commission is established as a commission within the Department of Commerce. 
(b)Members 
(1)In generalThe Commission shall consist of 3 members appointed by the President, by and with the advice and consent of the Senate. 
(2)QualificationsNo member of the Commission may, while serving as a member of the Commission— 
(A)be engaged as a professional boxer, boxing promoter, agent, fight manager, matchmaker, referee, judge, or in any other capacity in the conduct of the business of professional boxing; 
(B)have any pecuniary interest in the earnings of any boxer or the proceeds or outcome of any boxing match; or 
(C)serve as a member of a boxing commission. 
(3)Bipartisan membershipNot more than 2 members of the Commission may be members of the same political party. 
(4)Geographic balanceNot more than 2 members of the Commission may be residents of the same geographic region of the United States when appointed to the Commission. For purposes of the preceding sentence, the area of the United States east of the Mississippi River is a geographic region, and the area of the United States west of the Mississippi River is a geographic region. 
(5)Terms 
(A)In generalThe term of a member of the Commission shall be 3 years. No member of the Commission shall serve more than 2 terms. 
(B)Midterm vacanciesA member of the Commission appointed to fill a vacancy in the Commission occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed for the remainder of that unexpired term. 
(C)Continuation pending replacementA member of the Commission may serve after the expiration of that member’s term until a successor has taken office. 
(6)RemovalA member of the Commission may be removed by the President only for cause. 
(c)Executive Director 
(1)In generalThe Commission shall employ an Executive Director to perform the administrative functions of the Commission under this Act, and such other functions and duties of the Commission as the Commission shall specify. 
(2)Discharge of functionsSubject to the authority, direction, and control of the Commission the Executive Director shall carry out the functions and duties of the Commission under this Act. 
(d)General CounselThe Commission shall employ a General Counsel to provide legal counsel and advice to the Executive Director and the Commission in the performance of its functions under this Act, and to carry out such other functions and duties as the Commission shall specify. 
(e)StaffThe Commission shall employ such additional staff as the Commission considers appropriate to assist the Executive Director and the General Counsel in carrying out the functions and duties of the Commission under this Act. 
(f)MeetingsThe Commission shall hold its first meeting no later than 30 days after all members shall have been appointed. 
(g)Compensation 
(1)Members of Commission 
(A)In generalEach member of the Commission shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. 
(B)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(2)Executive Director and staffThe Commission shall fix the compensation of the Executive Director, the General Counsel, and other personnel of the Commission. The rate of pay for the Executive Director, the General Counsel, and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
3.Functions 
(a)Primary functionsThe primary functions of the Commission are— 
(1)to protect the general interests of boxers consistent with the provisions of this Act; and 
(2)to ensure uniformity, fairness, and integrity in professional boxing. 
(b)Specific functionsThe Commission shall— 
(1)promulgate uniform standards for professional boxing in consultation with the Association of Boxing Commissions; 
(2)except as otherwise determined by the Commission, oversee all professional boxing matches in the United States; 
(3)work with the boxing commissions of the several States and tribal organizations to improve the status and standards of professional boxing in the United States;  
(4)ensure, in cooperation with the Attorney General (who shall represent the Commission in any judicial proceeding under this Act), the chief law enforcement officer of the several States, and other appropriate officers and agencies of Federal, State, and local government, that Federal and State laws applicable to professional boxing matches in the United States are vigorously, effectively, and fairly enforced; 
(5)review State boxing commission regulations for professional boxing and provide assistance to such authorities in meeting minimum standards prescribed by the Commission under this Act; 
(6)if the Commission determines appropriate, publish a newspaper, magazine, or other publication and establish and maintain an Internet website consistent with the provisions of this Act; and 
(7)promulgate rules, regulations, and guidance, and take any other action necessary and proper to accomplish the purposes of, and consistent with, the provisions of this Act. 
(c)ProhibitionsThe Commission may not— 
(1)promote boxing events or rank professional boxers; or 
(2)provide technical assistance to, or authorize the use of the name of the Commission by, boxing commissions that do not comply with requirements of the Commission.  
4.Licensing and registration of boxing personnel 
(a)Licensing 
(1)Requirement for licenseNo person may compete in a professional boxing match or serve as a boxing manager, boxing promoter, or sanctioning organization for a professional boxing match except as provided in a license granted to that person under this subsection. 
(2)Application and term 
(A)In generalThe Commission shall— 
(i)establish application procedures, forms, and fees; 
(ii)establish and publish appropriate standards for licenses granted under this section; and 
(iii)issue a license to any person who, as determined by the Commission, meets the standards established by the Commission under this Act. 
(B)DurationA license issued under this section shall be for a renewable— 
(i)4-year term for a boxer; and 
(ii)2-year term for any other person. 
(C)ProcedureThe Commission may issue a license under this paragraph through boxing commissions or in a manner determined by the Commission. 
(b)Licensing fees 
(1)AuthorityThe Commission may prescribe and charge reasonable fees for the licensing of persons under this Act. The Commission may set, charge, and adjust varying fees on the basis of classifications of persons, functions, and events determined appropriate by the Commission. 
(2)LimitationsIn setting and charging fees under paragraph (1), the Commission shall ensure that, to the maximum extent practicable— 
(A)club boxing is not adversely effected; 
(B)sanctioning organizations and promoters pay comparatively the largest portion of the fees; and 
(C)boxers pay as small a portion of the fees as is possible. 
(3)CollectionFees established under this subsection may be collected through boxing commissions or by any other means determined appropriate by the Commission. 
5.National registry of boxing personnel The Commission shall establish and maintain (or authorize a third party to establish and maintain) a unified national computerized registry for the collection, storage, and retrieval of such information as the Commission shall prescribe by rule related to the performance of its duties. 
6.Consultation requirementsThe Commission shall consult with the Association of Boxing Commissions— 
(1)before prescribing any regulation or establishing any standard under the provisions of this Act; and 
(2)not less than once each year regarding matters relating to professional boxing. 
7.Misconduct 
(a)Suspension and revocation of license or registration 
(1)AuthorityThe Commission may, after notice and opportunity for a hearing, suspend or revoke any license issued under this Act if the Commission finds that— 
(A)the license holder has violated any provision of this Act; 
(B)there are reasonable grounds for belief that a standard prescribed by the Commission under this Act is not being met, or that bribery, collusion, intentional losing, racketeering, extortion, or the use of unlawful threats, coercion, or intimidation have occurred in connection with a license; or 
(C)the suspension or revocation in the public interest. 
(2)Period of suspensionA suspension of a license under this section shall be effective for a period determined appropriate by the Commission.  
(3)Period of revocationIn the case of a revocation of the license of a boxer, the revocation shall be for a period of not less than 1 year. 
(b)Investigations and Injunctions 
(1)AuthorityThe Commission may— 
(A)conduct any investigation that it considers necessary to determine whether any person has violated, or is about to violate, any provision of this Act or any regulation prescribed under this Act; 
(B)require or permit any person to file with it a statement in writing, under oath or otherwise as the Commission shall determine, as to all the facts and circumstances concerning the matter to be investigated; 
(C)in its discretion, publish information concerning any violations; and 
(D)investigate any facts, conditions, practices, or matters to aid in the enforcement of the provisions of this Act, in the prescribing of regulations under this Act, or in securing information to serve as a basis for recommending legislation concerning the matters to which this Act relates. 
(2)Powers 
(A)In generalFor the purpose of any investigation under paragraph (1) or any other proceeding under this Act— 
(i)any officer designated by the Commission may administer oaths and affirmations, subpoena or otherwise compel the attendance of witnesses, take evidence, and require the production of any books, papers, correspondence, memoranda, or other records the Commission considers relevant or material to the inquiry; and 
(ii)the provisions of sections 6002 and 6004 of title 18, United States Code, shall apply. 
(B)Witnesses and evidenceThe attendance of witnesses and the production of any documents under subparagraph (A) may be required from any place in the United States, including Indian land, at any designated place of hearing. 
(3)Enforcement of subpoenas 
(A)Civil actionIn case of contumacy by, or refusal to obey a subpoena issued to, any person, the Commission may file an action in any district court of the United States within the jurisdiction of which an investigation or proceeding is carried out, or where that person resides or carries on business, to enforce the attendance and testimony of witnesses and the production of books, papers, correspondence, memorandums, and other records. The court may issue an order requiring the person to appear before the Commission to produce records, if so ordered, or to give testimony concerning the matter under investigation or in question. 
(B)Failure to obeyAny failure to obey an order issued by a court under subparagraph (A) may be punished as contempt of that court. 
(C)ProcessAll process in any contempt case under subparagraph (A) may be served in the judicial district in which the person is an inhabitant or in which the person may be found. 
(4)Evidence of criminal misconductNo person may be excused from attending and testifying or from producing books, papers, contracts, agreements, and other records and documents before the Commission, in obedience to the subpoena of the Commission, or in any cause or proceeding instituted by the Commission, on the ground that the testimony or evidence, documentary or otherwise, required of that person may tend to incriminate the person or subject the person to a penalty or forfeiture.  
(5)Injunctive reliefIf the Commission determines that any person is engaged or about to engage in any act or practice that constitutes a violation of any provision of this Act, or of any regulation prescribed under this Act, the Commission may bring an action in the appropriate district court of the United States, the United States District Court for the District of Columbia, or the United States courts of any territory or other place subject to the jurisdiction of the United States, to enjoin the act or practice, and upon a proper showing, the court shall grant without bond a permanent or temporary injunction or restraining order. 
(6)MandamusUpon application of the Commission, the district courts of the United States, the United States District Court for the District of Columbia, and the United States courts of any territory or other place subject to the jurisdiction of the United States, shall have jurisdiction to issue writs of mandamus commanding any person to comply with the provisions of this Act or any order of the Commission. 
(c)Intervention in civil Actions 
(1)In generalThe Commission, on behalf of the public interest, may intervene of right as provided under rule 24(a) of the Federal Rules of Civil Procedure in any civil action relating to professional boxing filed in a district court of the United States. 
(2)Amicus filingThe Commission may file a brief in any action filed in a court of the United States on behalf of the public interest in any case relating to professional boxing. 
(d)Hearings by CommissionHearings conducted by the Commission under this Act shall be public and may be held before any officer of the Commission. The Commission shall keep appropriate records of the hearings. 
8.Noninterference with boxing Commissions 
(a)NoninterferenceNothing in this Act prohibits any boxing commission from exercising any of its powers, duties, or functions with respect to the regulation or supervision of professional boxing or professional boxing matches to the extent not inconsistent with the provisions of this Act. 
(b)Minimum standardsNothing in this Act prohibits any boxing commission from enforcing local standards or requirements that exceed the minimum standards or requirements promulgated by the Commission under this Act. 
9.Assistance from other agenciesAny employee of any executive department, agency, bureau, board, commission, office, independent establishment, or instrumentality may be detailed to the Commission, upon the request of the Commission, on a reimbursable or nonreimbursable basis, with the consent of the appropriate authority having jurisdiction over the employee. While so detailed, an employee shall continue to receive the compensation provided pursuant to law for the employee’s regular position of employment and shall retain, without interruption, the rights and privileges of that employment. 
10.Study 
(a)StudyThe Commission shall conduct a study on the health and safety aspects of boxing, including an examination of— 
(1)the risks or serious injury and the nature of potential injuries; 
(2)the long term effect of boxing on the health of boxers; and 
(3)the effectiveness of safety standards and regulations. 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Commission shall submit a report on the study required by this section to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives, including recommendations to improve the health and safety aspects of boxing. 
11.Reports 
(a)Annual reportNot later than 2 years after the date of enactment of this Act, and each year thereafter, the Commission shall submit a report on its activities to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives. The annual report shall include— 
(1)a detailed discussion of the activities of the Commission for the year covered by the report; and 
(2)an overview of the licensing and enforcement activities of the State and tribal organization boxing commissions. 
(b)Public reportThe Commission shall annually issue and publicize a report of the Commission on the progress made at Federal and State levels and on Indian lands in the reform of professional boxing, which shall include comments on issues of continuing concern to the Commission.  
12.Initial implementation 
(a)Temporary exemptionThe requirements for licensing under this Act do not apply to a person for the performance of an activity as a boxer, boxing judge, or referee, or the performance of any other professional activity in relation to a professional boxing match, if the person is licensed by a boxing commission to perform that activity as of the effective date of this Act. 
(b)ExpirationThe exemption under subsection (a) with respect to a license issued by a boxing commission expires on the earlier of— 
(1)the date on which the license expires; or 
(2)the date that is 2 years after the date of the enactment of this Act. 
13.Sunset ProvisionThis Act shall cease to have effect 6 years after the date of enactment of this Act. 
14.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated for the Commission for each fiscal year such sums as may be necessary for the Commission to perform its functions for that fiscal year. 
(b)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, United States Code, any fee collected under this Act— 
(1)shall be credited as offsetting collections to the account that finances the activities and services for which the fee is imposed; 
(2)shall be available for expenditure only to pay the costs of activities and services for which the fee is imposed; and 
(3)shall remain available until expended. 
 
